DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 11, 12, 14, 15, 16 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to claim 1, Liang (US 2019/0108790 A1, Published April 11, 2019) discloses a pixel circuit, comprising: 
a pixel driving circuit configured to output a driving current (Liang at Figs. 3-4); 
a light emitting device configured to emit light having a different brightness according to a different light emitting mode under driving of the driving current (Liang at Figs. 3-4, OLED; ¶ [0043]) and 
comprising a first electrode structure, a second electrode structure, and a functional layer between the first electrode structure the second electrode structure (Liang at Figs. 1-2, 1st and 2nd sub-cathode 011, 012 and 1st and 2nd sub-anode 021, 022), 
wherein the functional layer comprises a light emitting layer the first electrode structure comprises two first electrodes spaced apart from each other (Liang at Fig. 1, first and second sub-cathode 011, 012), the second electrode structure comprises two 
the two first electrode structures comprises a plurality of first electrodes spaced apart from each other and the second electrode structure comprises a plurality of second electrodes spaced apart from each other (Liang at Fig. 1; ¶ [0036]-[0037])…
the two first electrodes comprise a first sub-electrode and a second sub-electrode (Liang at Fig. 1-2, cathode 01 and anode 02; ¶ [0035]), 
the first sub-electrode comprises a plurality of first comb teeth, and the second sub-electrode comprises a plurality of second comb teeth (Liang at Fig. 2; ¶ [0039]-[0040]). 
Liang further discloses a mode selecting circuit configured to select a different light emitting mode according to a different mode selecting signal (Liang at Figs. 3-5, switching elements K1-K3) and comprising: 
a first switching sub-circuit electrically connected to the pixel driving circuit and the first electrode structure and configured to perform a different first conduction mode in response to a different mode selecting signal (Liang at Figs. 3-4, 1st switching element K1); and 
a second switching sub-circuit electrically connected to a first voltage terminal and the second electrode structure and configured to perform a different second conduction mode in response to a different mode selecting signal (Liang at Figs. 3-4, 2nd switching element K2); 

wherein the first switching sub-circuit is composed of two third switching transistors (Liang at Fig. 4, transistors T1 and T2), and 
the second switching sub-circuit is composed of two fourth switching transistors (Yan at Fig. 2, transistors T3 and T4); 
wherein the mode selecting signal comprises two fifth control signals and two sixth control signals (Liang at Fig. 4, S1, S2 and S3, S4); 
wherein two first electrodes of the two third switching transistors are electrically connected to the two first electrodes of the light emitting device in one-to-one correspondence (Liang at Fig. 4, second electrodes of T1 and T2 are respectively connected to the anodes of the two OLEDs),… 
two second electrodes of the two third switching transistors are electrically connected to the pixel driving circuit (Liang at Fig. 4, first electrodes of T1 and T2 are connected to the second electrode of drive transistor DT), and 
a gate of each of the two third switching transistors is configured to receive a fifth control signal corresponding to the each of the two third switching transistors (Liang at Figs. 4-5, S1 and S2 respectively to T1 and T2); 
wherein two first electrodes of the two fourth switching transistors are electrically connected to the two second electrodes of the light emitting device in one-to-one correspondence (Liang at Fig. 4, first electrodes of transistors T3 and T4 are respectively connected to the cathodes of the two OLEDs),… 

a gate of each of the two fourth switching transistors is configured to receive a sixth control signal corresponding to the each of the two fourth switching transistors (Liang at Fig. 4, S3 and S4 respectively to transistors T3 and T4).
Liang does not disclose no other switching transistors are arranged between the two first electrodes of the two third switching transistors.  Liang also does not disclose no other switching transistors are arranged between the two first electrodes of the two fourth switching transistors. 
Yan (US 2020/0135107 A1, Filed November 1, 2018) does disclose no other switching transistors are arranged between the two first electrodes of the two third switching transistors (Yan at Fig. 2 shows no other transistors between the first electrodes of transistors T3 and T5).
Yan also discloses no other switching transistors are arranged between the two first electrodes of the two fourth switching transistors (Yan at Fig. 2 shows no other transistors between the first electrodes of transistors T4 and T6).
Liang discloses a base OLED display device upon which the claimed invention is an improvement.  Yan discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Liang the teachings of Yan for the predictable result of eliminating the afterimage phenomenon and improving the display effect of the panel (Yan at ¶ [0044]).

a distance between a first comb tooth and a second comb tooth that are close to an edge of the first electrode structure is greater than a distance between a first comb tooth and a second comb tooth that are located in a middle part of the first electrode structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/04/2022